Citation Nr: 1705522	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disorder.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the electronic claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. In the November 2015 Board hearing, the Veteran raised the issue of unemployability. See Hearing transcript at pg. 12. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.

In March 2016, the Board remanded the issue of entitlement to a TDIU and the issue of entitlement to service connection for a bilateral shoulder disability. As will be discussed further below, pertaining to the issue of entitlement to a TDIU, the Board finds that further development and adjudication is needed. However, pertaining to the issue of entitlement to service connection for a bilateral shoulder disability, the Board finds that there has been substantial compliance with its Remand directives, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A bilateral shoulder disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). The claim of service connection for a bilateral shoulder disorder has been considered with respect to VA's duties to notify and assist, and an analysis of the VA's duties to notify and assist must be completed. 

Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in an April 2008 letter.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue of entitlement to service connection for a bilateral shoulder disorder has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, VA medical examination reports, private treatment records, and service treatment records.  The Veteran has not alleged or identified any outstanding evidence or medical treatment records.

Moreover, the Veteran underwent a general VA examination in June 2008 and a VA examination of his bilateral shoulders in July 2016. The Board finds that, taken together, the VA examinations and opinions are adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history and assertions, and evaluated the Veteran's current condition and symptomatology. The July 2016 VA examination provided an opinion as to the etiology of the Veteran's current bilateral shoulder disability and provided thorough rationale to support such opinion. The Board finds the VA medical examinations and opinion to be adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.


II. Stegall Compliance

The Board remanded this matter in March 2016 with instructions to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral shoulder disorder. The examiner was asked to identify all current diagnoses related to the Veteran's shoulders, and, for each diagnosis, provide an opinion as to whether it is at least as likely as not that a right or left shoulder disorder was incurred in or is otherwise related to service. 

Thereafter, the Board directed the RO to readjudicate the claim and, if the claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC).

Accordingly, the Veteran was afforded a VA examination in July 2016. The VA examiner examined the Veteran, reviewed the Veteran's file, noted the Veteran's reported history and assertions, and reported the Veteran's current bilateral shoulder diagnosis. The examiner provided an opinion as to the etiology of the Veteran's currently diagnosed bilateral shoulder disorder, and supported his findings with rationale that included medical evidence of record and medical knowledge. Thereafter, the RO readjudicated the issue on appeal and provided the Veteran with a SSOC in August 2016.

Thus, the Board finds that its Remand instructions, as they relate to the issue of entitlement to service connection for a bilateral shoulder disorder, have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.


III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in active service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).



Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Arthritis must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

VA is required to give due consideration to all pertinent competent medical and lay evidence. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has a bilateral shoulder disability. At the November 2015 Board hearing, the Veteran testified that he has experienced continuous shoulder pain since service. The Veteran stated that he had to carry gear packs during service, which he believes caused his bilateral shoulder pain.

As to the first prong of service connection, the existence of a present disability, the Board finds that the Veteran has a currently diagnosed bilateral shoulder disability. The general VA examination in June 2008 notes degenerative joint disease 
(DJD) of the bilateral shoulders. The Veteran described his symptoms as aching and stiffness in his shoulders in the morning and in cold damp weather. However, the July 2016 VA examination diagnosed the Veteran with bilateral shoulder strain. The Veteran was provided imaging studies of his bilateral shoulders, and the examiner concluded that there was no degenerative or traumatic arthritis, with the impression of the right and left shoulders being normal. The July 2016 examiner also noted that imaging of the frontal views of the Veteran's bilateral shoulders were completed in August 2009, and that those imagings were unremarkable radiographic examinations of the bilateral shoulders. 

The Board finds that the weight of the probative medical evidence indicates that the Veteran has a current diagnosis of bilateral shoulder strain. See July 2016. Although the June 2008 general VA examination reports DJD of the bilateral shoulders, imagings as reported in the July 2016 VA examination show otherwise. Yet, the July 2016 VA examination does note a diagnosis of bilateral shoulder strain. Therefore, the Board finds that the first prong of service connection, a current diagnosis, is met.

Addressing the second prong of service connection, an in-service incurrence or aggravation of a disease or injury, as noted, at the November 2015 Board hearing, the Veteran testified that he experienced shoulder pain in service, and that he carried gear packs during service. The Veteran's DD-214 notes the Veteran's primary specialty to have been engine equipment maintenance worker. Service treatment records note painful shoulders. A February 2004 Post-Deployment Health Assessment indicates "swollen, stiff or painful joints." Moreover, on an April 2004 DoD Report of Medical History/ Examination, the Veteran reported a history of painful shoulder.

Thus, the Board finds the Veteran to be a reliable historian of his experiences and injury in service. See Jandreau, 492 F.3d at 1377. The Veteran's military personnel records and the Veteran's service treatment records corroborate the Veteran's assertions as to his experiences and perceived bilateral shoulder pains in service. Therefore, given the Veteran's consistent statements and testimony, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran to be both a credible and competent historian of his experiences and associated symptoms  in service, and finds that the second prong of service connection is met. See id.

This matter turns on the third prong, whether there is a causal relationship between the present disability and a disease or injury incurred during service. The Veteran contends that his current bilateral shoulder disability is the result of his service and has been present on and off since around 2005. See July 2016 VA examination. The Veteran asserts that he first noticed his bilateral shoulder pain while serving in Iraq and carrying gear. Id; see also November 2015 Board hearing transcript.

As noted, the Veteran was afforded a VA examination in July 2016 to obtain an opinion as to the etiology of the Veteran's bilateral shoulder disability. The July 2016 opined that the Veteran's currently diagnosed bilateral shoulder disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted a thorough review of the Veteran's service treatment records, assertions, history, and physical examination of the Veteran, and found that "[t]here is no nexus between the Veteran's in-service pain and his current bilateral shoulder strain." The examiner concluded that the medical evidence of record does not indicate a "pathophysiologic relationship. Pain is a nonspecific symptom which is not pathognomonic for strain." Although the examiner noted the Veteran's assertions of joint pain and shoulder pain in service, the examiner also noted that the April 2004 DoD Report of Medical History/ Examination includes an upper extremities exam, which the examiner marked as normal, "which indicates no bilateral shoulder pathology at that time." Moreover, the examiner noted that "[n]o shoulder pain/ condition/ pathology is listed or found in [. . . ] New Patient Note 11/25/2008 [ . . .], which indicates no bilateral shoulder pathology at that time."

Last, the examiner explained that "[s]train involves muscle as a result of overuse and is usually acute resolving without residual." The examiner further stated that "chronic strain is very unusual imaging and/or orthopedic surgery consult documenting permanent anatomic pathology is recommended and this was not found." Instead, the examiner pointed out that the imaging studies were "normal."

Given the medical evidence of record, the Board finds that the most probative evidence of record demonstrates that the Veteran's bilateral shoulder disability is not related to active service. The VA medical opinion of record is probative, as the examiners have reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). While the absence of documented treatment in service is not fatal to a service connection claim, service treatment records are to be taken into consideration and reviewed by examiners. See Ledford v. Derwinski, 3 Vet. App. 87 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In this case, the examiner has considered the Veteran's treatment in service and his imaging studies of record, and has provided thorough and well supported rationale that includes medical knowledge and facts. Although the Veteran is competent to report his in-service complaints of symptoms that he attributes to his current bilateral shoulder disorder, the Board finds that he is not competent to provide an opinion regarding the etiology of his currently diagnosed bilateral shoulder strain. See Layno, 6 Vet. App. at 470. Therefore, the Veteran's lay statements carry little probative weight and are outweighed by the medical opinions of record. 

To the extent that the Veteran notes continuing symptoms of bilateral shoulder pain since service, the Board notes that bilateral shoulder strain is not considered a "chronic" disorder under 38 C.F.R. §§ 3.307, 3.309. Therefore, service connection is not warranted under 38 C.F.R. § 3.303(b) for a chronic disability. While bilateral shoulder DJD is listed as a chronic disorder under 38 C.F.R. §§ 3.307, 3.309, the Board again notes that the probative medical evidence of record does not find a current diagnosis of DJD of bilateral shoulders. As the July 2016 examiner reported, "no diagnosis of degenerative/ osteoarthritis based on X-rays below which conclusively prove without question that the Veteran does not have bilateral shoulder degenerative/ osteoarthritis." Thus, the Board does not find that service connection is warranted on the basis of a presumption that a chronic disease manifested to a certain degree within a certain time after service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Based on the forgoing reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for the Veteran's bilateral shoulder disability, and the benefit of the doubt doctrine does not apply. 


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.


REMAND

The Veteran seeks entitlement to a TDIU. During the November 2015 Board hearing, the Veteran expressed that he is unemployable as a result of his service-connected back disability. The Veteran contends that he has experience in maintenance and that he is looking for a job, but that due to his posture when he walks into interviews he is not hired. The Veteran testified that he has not worked for over three years. 

The Veteran's August 2016 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, notes the Veteran's work history, to include being a mechanic from September 1986 to September 2008, a senior RTC from December 2009 to September 2011, and senior fleet manager from September 2011 to October 2012. Since his last employment, the Veteran has applied to other jobs and has pursued a degree in business management. 

The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (observing that a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).

In the instant case, the effect of the Veteran's service-connected disabilities alone on his employability is unclear. VA examination dated June 2015 reports that the Veteran's back condition impacts his ability to work in that it significantly limits his ability to walk, stand, or sit for prolonged periods. Additionally, VA examination dated July 2016 notes that the Veteran's thoracolumbar spine (back) condition impacts his ability to work in that it limits standing, walking, forward flexion (back bending activities), and that heavy lifting is not recommended. Although the VA examinations of record report limits to his ability to work, and although the Veteran asserts that he is unemployable due to his service-connected back disability, the Veteran has obtained additional education and is receiving job interviews. Thus, an evaluation to determine the functional and occupational impairment caused by the Veteran's service-connected disabilities is warranted.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of the service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91. A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16 (a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

In the present case, service connection has been granted for the following: obstructive sleep apnea at 50 percent effective October 1, 2008; lumbosacral spine degenerative disc disease at 20 percent effective October 1, 2008, and at 40 percent effective May 18, 2015; radiculopathy femoral nerve of the left lower extremity at 20 percent effective May 18, 2015; radiculopathy femoral nerve of the right lower extremity at 20 percent effective May 18, 2015; uritcaria at 10 percent effective October 1, 2008; right carpal tunnel syndrome at 10 percent effective October 1, 2008; left carpel tunnel syndrome at 10 percent effective October 1, 2008; hypertension at 0 percent effective October 1, 2008; right inguinal hernia status post-surgical repair at 0 percent effective October 1, 2008; and muscle tension headaches at 0 percent effective October 1, 2008. The combined evaluation for compensation is 70 percent effective October 1, 2008, and 90 percent effective May 18, 2015.

Thus, there are two or more disabilities with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Therefore, the Board Remands this matter for an evaluation to determine the functional impairment caused by the Veteran's service-connected disabilities is warranted and for consideration of a TDIU by the AOJ. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment and private records, to include any ongoing treatment from VA Temple Texas. All records received should be associated with the claims file.

2. Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational or similar specialist if possible to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. 

The examiner should elicit from the Veteran complete education, vocational, and employment histories. When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities. The examiner should address the functional and occupational effects of the Veteran's service-connected disabilities, to include as to physical and sedentary employment.

The examiner should provide findings and a complete rationale for all opinions and conclusions reached. If the clinician determines that an opinion or conclusion cannot be made without resort to mere speculation, the clinician should explain why. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

3. Thereafter, readjudicate the claim of entitlement to TDIU. If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


